Announcements by the President
In opening the last session of the European Parliament in 2009, I would firstly like to offer you all - all fellow Members - my sincere wishes for the approaching Christmas season, for the Chanukah festival, which has already begun, and for the coming new year. On behalf of all Members of the European Parliament, I would like to express similar sincere wishes to the administration, to all those who work directly with Parliament and assist us in our work.
I would also like to mention the attack on the Prime Minister of Italy, Silvio Berlusconi. The attack deserves our unequivocal condemnation. Political discussion must not be conducted in such a fashion. Yesterday's incident should never have taken place. We hope Mr Berlusconi will be able to leave hospital soon and we wish him a quick return to health.
With your permission, I would also like to mention an anniversary which is important to me personally. Yesterday, it was 28 years since the imposition of martial law in Poland by the then Communist authorities. As a result, almost 100 people lost their lives, including the nine miners who were shot during the strike at the Wujek Mine. Many thousands of democratic opposition activists were interned, and others were even imprisoned. This was intended to break up and destroy the Solidarity trade union. I refer to these events because I would like to draw attention to how greatly Europe has changed in the past two or three decades, but also to how we ought to strive for peace and human rights in our continent and throughout the world.
I would also like to take the opportunity to remind you that on Wednesday at 12.00, a ceremony will be held to present the Sakharov Prize for Freedom of Thought. This year, the prize has been awarded to Lyudmila Alexeyeva, Sergei Kovalev and Oleg Orlov, who represent the Russian human rights defence organisation Memorial. Our continent experienced very great suffering during the 20th century, so we understand very well the importance of striving for human rights around the world, and especially in the continent of Europe. This event, therefore, holds particular value for us.
Mr President, ladies and gentlemen, apologies if I am not speaking in accordance with proper procedure, but I wanted to express my solidarity and that of my group with Prime Minister Berlusconi.
I was speaking on behalf of the entire European Parliament.
Mr President, ladies and gentlemen, I, together with Mr Sassoli and all the members of the Democratic Party within the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, would like to echo your words of solidarity towards the Italian Prime Minister, Silvio Berlusconi, and stress that this was an abominable, unacceptable and unjustifiable act.
We are ardent opponents of Mr Berlusconi, but we are political adversaries. We do not view Mr Berlusconi, or any other opponent, as our enemy. There is no other way to fight and win except through political and civil battle. We will not allow anyone to force the liveliness of political debate down a dangerous road of hate and violence, which is the first step towards authoritarian and antidemocratic practices. It is right that, once again, this Parliament shows its superior equanimity, respect and democratic maturity.
Mr President, ladies and gentlemen, I would like, also on behalf of my group, to informally offer my truly heartfelt thanks, first of all to you, who labelled what happened in the most appropriate terms, which is to say 'undignified', but even more so, if possible, to my Italian fellow Members, and in particular, Mr Pittella, for their words.
I do not intend to engage in political speculation of any kind. What happened really could take us almost to the edge of the abyss, the precipice, and so the unanimous call that came from Parliament is the only one that can guide us at this difficult time. I therefore thank Parliament and thank Europe for their contribution to life and to democratic development in Italy.